[a2015sflyquarterlybonusdescr.jpg]

Shutterfly, Inc. Quarterly Bonus Plan (CEO & eStaff)


The Shutterfly, Inc. Quarterly Bonus Plan is designed to recognize and reward
employees who consistently exceed our high standards and who are committed to
delivering world-class products and services.




Key Plan Components
•
Company and individual performance: Performance goals for both Company financial
targets and individual performance are set, measured and rewarded on a quarterly
basis. These measurement periods allow all participants to focus and execute on
key objectives in each quarter.

•
Quarters are measured independently: Quarters 1-3 provide 20% of the annual
opportunity. Q4 provides 40% to align rewards with cash-flow, revenue and
profit, and to encourage achievement of any full-year objectives.

•
Bonus funding: Quarterly Company performance against pre-determined goals
determines the overall bonus pool funding as follows:

•At Threshold Company Performance = 75% bonus pool funding
•At Target Company Performance = 100% bonus pool funding
•At Maximum Company Performance = 125% bonus pool funding
• Threshold performance: The Company must achieve its minimum (threshold)
financial objectives in order for any
bonuses to be paid.
•
Quarterly limit: Individual quarterly bonus awards are limited to the same
percent as the overall pool funding. Awards may not be increased above this
funding percent, but are subject to discretionary reduction to reflect
individual performance.

•
Annual Company performance funding – full year true-up: Annual Company
performance between Target and Maximum, as measured by adding the four quarterly
Target and Maximum goals and comparing to full-year achievement, will fund the
CEO and eStaff bonuses from 100% to 200% for the year, subject to discretionary
reduction for individual performance and for quarterly bonuses previously paid
for the year.

• Bonus Award Funding as a percent of target bonuses is determined from the
following table:
Bonus Award Funding
Bonus Period:
Based on results from:
Weighting:
Company Performance Level*
Below Threshold
Threshold
Target
Maximum
Q1, Q2, Q3, Q4
Quarter
20%: Q1-Q3, 40%: Q4
0%
75%
100%
125%
Full Year
Full Year
Full Year True-Up
0%
75%
100%
200%

*Performance between Threshold and Target, or Target and Maximum will be
interpolated on a straight-line basis to the nearest whole percent


Quarterly Bonus Calculation Example:


Determine the quarterly bonus target opportunity:


Annual Base Pay
x
Bonus Target
=
Annual Bonus Target
x
Quarterly Weight*
=
Quarterly Target
$200,000
x
40%
=
$80,000
x
20%*
=
$16,000

*This example uses a 20% quarterly weight. The plan uses 20% for Q1-Q3 and 40%
in Q4.


If Company performance is at Maximum:
Quarterly Target
x
Bonus Award Funding %
=
Funded Bonus, subject to reduction
$16,000
x
125%
=
$20,000

Annual True-Up Bonus Calculation Example:
If Company annual performance is halfway between Target and Maximum, generating
150% funding, and the sum of your quarterly bonuses already paid/calculated for
Q1-Q4 is $100,000:


Annual Target
x
Annual Funding
=
Full Year Funding
(-)
less Already Paid
=
Full Year True-Up, subject to reduction
$80,000
x
150%
=
$120,000
-
$100,000
=
$20,000





--------------------------------------------------------------------------------

[a2015sflyquarterlybonusdescr.jpg]



Plan Details


Participation: Eligible positions are identified each year. Eligibility in one
year does not guarantee eligibility in future years. Employees may contact Human
Resources to determine whether or not they are eligible. Employees hired or
promoted into eligible positions before the start of a quarter are eligible to
earn a bonus for the next quarter if performance criteria are met. Employees
hired or promoted into eligible positions on or after the start of a quarter are
not eligible to participate for that current quarter. Employees who participate
in another bonus plan are not eligible. This Plan replaces any prior quarterly
bonus program.


Bonus Target: Participants are assigned an incentive bonus target based on their
position in the Company. This target is identified as a percentage of the ending
quarterly base salary.


Performance Plan: Participants meet with their managers at the start of a
quarter to establish a performance plan, identifying specific objectives and
expected achievements. At the end of a quarter, managers assign a performance
rating to each participant based upon performance.


Company Performance: Each quarter, Company financial objectives will be
established, including a minimum EBITDA margin and a minimum (threshold) revenue
amount. In order for any bonuses to be earned, the Company must meet or surpass
both measures. The better the Company performs – the more bonus funding is
available.


Individual Performance: Individual performance ratings are calculated each
quarter based upon performance and achievement of objectives and competencies.


Payments: Plan awards are determined based on both Company performance and
individual performance, and are subject to additional modifications, including
possible reductions, based on management discretion. If the Company fails to
achieve the minimum financial objectives, or the participant fails to meet the
necessary individual performance conditions, no bonus will be earned for that
measurement period.


Payment Eligibility Conditions: In addition to meeting at least the minimum
thresholds for Company performance and individual performance, participants are
also subject to the following conditions:
•
A participant on an approved leave of absence during any portion of the
performance period shall be eligible for a pro-rated bonus.



•
Bonuses are not earned until paid. A participant whose employment ends before
the payment date will not be eligible to earn a bonus. Plan awards will
generally be paid on the next regular payday following the public announcement
of quarterly financial performance and after the bonus is reasonably calculable.
Plan awards are subject to all applicable taxes and withholdings.



Plans Changes: To the extent permitted by law, the Company reserves complete
discretion and rights to amend, modify or terminate this program at any time
without notice.


Recoupment Policy: The Company’s Executive Officer Recoupment Policy, in
addition to any requirements imposed pursuant to applicable law, including the
Sarbanes-Oxley Act of 2002 and the Dodd-Frank Wall Street Reform and Consumer
Protection Act, shall apply to all bonuses paid from this plan.






















___________________________________________________________________________
The Company will not be bound by or liable to any employee for any
representation, promise or inducement made by any person that is not embodied in
this program or in any authorized written modification or amendment to this
plan. Nothing here alters the “at will” employment relationship with the
Company, as described in the employee handbook. Neither the program nor the
transactions authorized under the program constitute an express or implied
promise of continued employment for any period. Nothing in the program shall
interfere with or limit in any way the right of the employee or the Company to
terminate employment at any time, with or without cause or notice.


